Citation Nr: 0200356	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for right ankle and 
knee disorders, claimed as a right leg condition.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
5, 1981 to March 30, 1981.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  

In October 200l, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.



FINDINGS OF FACT

1.  The June 1995 rating decision which determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim for service connection for right 
ankle and knee disorders, claimed as a right leg condition, 
is final.

2. The evidence submitted subsequent to the June 1995 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for right ankle and knee disorders, claimed as a 
right leg condition.





CONCLUSION OF LAW

The evidence received subsequent to the June 1995 rating 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
right ankle and knee disorders, claimed as a right leg 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's claim was received in 
April 2000 and therefore those amendments are not applicable 
to the veteran's claim.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Historically, service connection for right knee and right 
ankle conditions were denied by rating action dated in April 
1987.  It was noted that the service medical records showed 
treatment for a right ankle strain during The veteran's 
period of active duty for training and that the condition was 
acute in nature.  Following the submission of additional 
evidence, the RO confirmed the denial of service connection 
for right knee and ankle conditions by rating action in May 
1987.  The appellant perfected an appeal of those decisions.  
By decision dated in January 1988, the Board denied 
entitlement to service connection for a right ankle and knee 
disability.  The record shows that following the January 1988 
Board decision, the veteran has attempted to reopen her claim 
on numerous occasions.  The Board notes that the claimant did 
not perfect an appeal of the June 1995 rating decision which 
found the new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for right 
knee and ankle disorders.  That rating decision is final.  38 
U.S.C.A. § 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for right knee and right ankle disabilities, 
claimed as a right leg condition, subsequent to the June 1995 
rating decision which is the most recent final denial of the 
veteran's claim.

The evidence submitted since the June 1995 rating decision 
consists of the April 2000 claim of the veteran, records 
received from the Social Security Administration in April 
2000, a statement of the veteran with attached evidence, 
including a July 1998 statement of Dr. Haas, statements of 
the veteran dated in March and April 2001 and the testimony 
of the veteran in October 2001.

The records of the Social Security Administration, received 
in April 2000, show that the veteran's claim for Supplemental 
Security Income benefits was denied by Decision dated in 
February 2000.  Those records do not discuss the claimed 
right ankle and right knee disabilities and contain no 
evidence showing that the claimed disabilities were incurred 
during service.  

In June 2000, the veteran submitted private medical records 
which are new as they were not previously before the Board.  
Those records consist of July 1998 private medical statement 
of Dr. Haas which discussed that a rod in the leg is not 
considered a problem for which one is disabled and indicated 
that if she was having other bone and joint problems she 
would be reevaluated.  The Board notes that the record shows 
that the veteran was injured in an automobile accident in 
1994 and suffered a fracture of the left femur which was 
repaired using an interlocked intramedullary nail.  The 
records of that treatment were previously considered by both 
the Board and the RO.  The veteran has also submitted copies 
of private billing statements showing that she was seen for 
hypertension and migraine headaches between January 1998 and 
January 1999; a January 1999 Patient Referral and Data 
Exchange document which noted blood pressure readings; and a 
private billing statement showing that veteran had x-rays of 
the knee.  It is noted that all of the dates shown on the 
bill have been covered over and that additional wording has 
been added to the bill to make it appear that additional x-
rays were performed.  There is wording on the bill that is 
illegible as well.  Also submitted is a copy of a document 
regarding walking prepared by the Clarke County Medical 
Clinic; a document that appears to be a portion of a legal 
document with the notation apparently made by the veteran 
that it is part of the file from the car accident she had in 
March 1994; two documents listing medications taken for 
migraine headaches and blood pressure; copies of duplicate 
private medical records dated from October 1981 to January 
1989, and duplicate copies of a Board decision and statement 
of the case. 

The Board finds that the new private medical evidence does 
not provide evidence which shows that a right knee or ankle 
disability was incurred in or aggravated by service.  
Therefore, the Board finds that the new private medical 
evidence submitted subsequent to the June 1995 rating 
decision, while in some part new, is not material because it 
does not bear directly and substantially on the specific 
matter of the claim, as it does not provide any competent 
evidence tending to show that a right knee or right ankle 
disability is in any way related to her service.  Such a 
showing would be required in order for the evidence to bear 
directly and substantially upon the claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the claim.

As for the duplicate evidence submitted by the veteran, that 
evidence is not new or material as it has been previously 
considered by both the Board and the RO.  Such evidence is 
therefore cumulative and does not constitute new evidence.

The additional evidence also consists of statements of the 
veteran and her October 2001 testimony.  She contends in both 
her additional statements and testimony that she injured her 
right leg during service in February 1981 and that she has 
current right knee and right ankle disabilities that were 
incurred in service.  However, there is no competent medical 
evidence which even addresses whether right knee and right 
ankle disabilities were incurred in or aggravated by service.  
These statements and testimony relating to her claim are 
essentially the same as assertions the veteran made in 
connection with the prior claims, and therefore are 
cumulative and do not constitute new evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran simply has not submitted competent medical evidence 
which shows that the claimed right knee and ankle 
disabilities were incurred in or aggravated by service.  
Therefore, the statements and testimony are not material as 
they do not bear directly and substantially upon the claim 
such that they must be considered in order to fairly decide 
the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for right knee and ankle disorders, 
claimed as a right leg condition, and that claim is not 
reopened.  The benefits sought on appeal with regard to that 
claim remain denied.


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for right knee 
and ankle disorders, claimed as a right leg condition, the 
claim is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

